Citation Nr: 0929282	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  04-30 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The Veteran served on active duty from December 1943 to July 
1946. The Veteran died in 1978. The appellant is his 
surviving spouse.
     
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In a February 2005 decision, the Board reopened and denied on 
the merits a claim of service connection for the cause of the 
Veteran's death. The Board's decision further denied 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318. The Board 
dismissed for lack of jurisdiction the appellant's claims of 
clear and unmistakable error (CUE) in rating decisions dated 
in 1947 and 1953, asserted by the appellant as having been 
erroneously decided in not awarding the Veteran separate 
compensable ratings for service-connected disabilities of the 
left hand and wrist. 

The Board's decision was then appealed to the United States 
Court of Appeals for Veterans Claims (Court), and in a 
Memorandum Decision dated in October 2007, the Court vacated 
the Board's February 2005 decision in part, and remanded the 
claim to the Board. 

Thereafter, a July 2008 Board decision considered and denied 
on the merits a claim for CUE as the basis for retroactive 
disability compensation, and entitlement to DIC under 38 
U.S.C.A. § 1318. The Board remanded the claim for service 
connection for the cause of the Veteran's death to the RO 
(via the Appeals Management Center (AMC) in Washington, 
D.C.), to obtain a more comprehensive VA medical opinion 
addressing whether the Veteran's service-connected 
disabilities caused or substantially contributed to his 
death. In February 2009, the Board again remanded this claim 
to the RO/AMC to ensure compliance with its prior remand 
instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998). 
The matter has since returned to the Board for its further 
review. 


FINDINGS OF FACT

1.	The Veteran died due to the immediate cause of an acute 
myocardial infarction. 

2.	At the time of the Veteran's death, service connection 
was in effect for loss of use of the left hand, secondary to 
a shell fragment wound; amputation of the left leg, below the 
knee; residuals of a shell fragment wound to the right arm 
and hand; traumatic loss of a left testicle, secondary to a 
shell fragment wound; and superficial scars to the face and 
right lower extremity.

3.	A disability incurred in or aggravated by service did 
not cause or contribute substantially or materially to the 
Veteran's death.


CONCLUSION OF LAW

The criteria to establish service connection for the cause of 
the Veteran's death are not met. 38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.312 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1). 

During the pendency of this appeal, the Court issued a 
decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007) which 
set forth a new standard as to notice under the VCAA 
pertaining to a claim for DIC benefits under 38 U.S.C.A. § 
1310 (where premised upon service-connected disability). 
Generally, the notice provided must include (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected. 

The RO has informed the appellant of what evidence would 
substantiate the claim on appeal through VCAA correspondence 
dated from September 2002 to September 2008 which notified 
her as to each element of satisfactory notice set forth under 
the Pelegrini II decision. The June 2004 Statement of the 
Case (SOC) explained the general criteria pertaining to 
establishing entitlement to the benefit sought, and provided 
citation to the corresponding law and regulations. The 
September 2008 VCAA letter also informed the appellant of the 
criteria to substantiate her claim based upon the Veteran's 
service-connected disorders, and any claimed disorders not 
already adjudicated service-connected, per the requirements 
of the Hupp decision. The VCAA notice further indicated the 
joint obligation between VA and the appellant to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records. See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002). 

The relevant notice information also must have been timely 
sent. The Court in Pelegrini II prescribed as the definition 
of timely notice the sequence of events whereby VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1). The initial VCAA notice provided to the 
appellant met the above standard given that it preceded 
issuance of the August 2003 rating decision on appeal. The 
subsequent notice correspondence did not meet this 
requirement. However, the appellant has had an opportunity to 
respond to the relevant VCAA notice correspondence in advance 
of the June 2009 Supplemental SOC (SSOC) readjudicating her 
claim. During this timeframe, the RO/AMC has obtained VA 
medical opinions addressing the determinative issue of 
whether the cause of the Veteran's death is etiologically 
linked to a service-connected disability. There is no 
indication of any further available evidence that must be 
associated with the record. The appellant has therefore had 
the full opportunity to participate in the adjudication of 
the claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 
The RO/AMC has taken appropriate action to comply with the 
duty to assist the appellant. This has involved supplementing 
the existing evidence of record through obtaining VA medical 
opinions which address the determinative medical questions in 
the present case. See Murphy v. Derwinski, 1 Vet. App. 78, 82 
(1990) (where reasonably raised by the record, consideration 
is required as to the likelihood of a relationship between 
the cause of the veteran's death and service, including 
obtaining a sufficient "medical-scientific basis" on this 
question). In support of her claim, the appellant has 
provided through her designated representative a December 
2002 medical opinion of a private physician, and several 
personal statements to support her claim. The appellant has 
not requested the opportunity to appear at a hearing. The 
record as it stands includes sufficient competent evidence to 
decide the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
appellant. 
 
In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Analysis of the Claim

The preponderance of the evidence of record is against the 
claim - the evidence does not demonstrate that a service-
connected disability directly caused the Veteran's death, or 
otherwise was a substantial and material contributing cause. 
This includes the stated theory that physical inactivity due 
to one or more service-connected disorders was a contributory 
cause to cardiovascular disease as a factor in the Veteran's 
death. As a result, the Board is denying the claim on appeal. 

In order to establish service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death. 38 
U.S.C.A. § 1310 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.312(a) (2008). This determination will be made by 
exercising sound judgment, without recourse to speculation, 
after a careful analysis of all the facts and circumstances 
surrounding the death, including, particularly, autopsy 
reports. Id. A service-connected disability will be 
considered the principal cause of death when the disability 
singly or jointly with some other condition was the immediate 
or underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b). A contributory cause of death 
is inherently one not related to the principal cause. In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown there was a 
causal connection. 38 C.F.R. § 3.312(c). See, e.g., 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992) 
(addressing requirements for consideration of disabilities 
attributable to service as contributory, as well as direct 
cause of death in dependency and indemnity compensation (DIC) 
claims). See also Mattern v. West, 12 Vet. App. 222, 227-28 
(1999).

The record indicates that at the time of the Veteran's death, 
service connection was in effect for loss of use of the left 
hand, secondary to a shell fragment wound; amputation of the 
left leg, below the knee; residuals of a shell fragment wound 
to the right arm and hand; traumatic loss of a left testicle, 
secondary to a shell fragment wound; and superficial scars to 
the face and right lower extremity.

The Veteran died in 1978 due to the immediate cause of an 
acute myocardial infarction. According to the death 
certificate, the interval between onset of this condition and 
the Veteran's death was listed as 8 hours. There were no 
contributing causes or other significant conditions 
contributing to death listed.
Service treatment history indicates that in October 1944 the 
Veteran sustained several shell fragment wound injuries to 
the left leg, left thigh, right upper arm, left forearm, 
right side of the groin, and areas of the face. He underwent 
an amputation of a portion of the lower left leg 3 inches 
below the knee. Service treatment records indicate some 
elevated blood pressure readings during the Veteran's 
hospitalization for shell fragment wounds in 1944. There was 
no diagnosis or finding of a heart condition. 

On a March 1947 VA Compensation and Pension examination, the 
Veteran's blood pressure was measured at 116 (systolic) / 74 
(diastolic). An evaluation of the cardiovascular system was 
normal. On an April 1949 VA examination, the measurement of 
blood pressure was 140 / 76. The cardiovascular system was 
normal. There were no heart murmurs, and pulse was equal and 
regular. 

An August 1973 VA Compensation and Pension examination did 
not note any abnormalities of the cardiovascular system. 

In a November 2002 letter from A.M.G., M.D., the physician 
stated that she had reviewed the Veteran's claims file and 
pertinent medical records. The physician noted consideration 
of all of his service-connected disabilities during his 
lifetime. According to the physician, there were several risk 
factors for the development of coronary heart disease. In 
particular, there was accumulating evidence that indicated 
physical inactivity was a major risk factor for 
cardiovascular disease, and that moderate levels of regular 
physical activity conferred significant health benefits by 
reducing the risk of cardiovascular disease. The physician 
then found that "it was conceivable that the Veteran was 
unable to engage in significant physical activity given his 
myriad disabilities," and the Veteran's medical records 
provided no data indicating other cardiac risk factors 
including hypertension, diabetes mellitus, hyperlipidemia, 
family history or tobacco abuse. The conclusion was that the 
only identifiable risk factor for coronary heart disease in 
this case was physical inactivity, and it was conceivable 
that the Veteran's disabilities precluded significant 
physical activity. The physician determined that therefore it 
was more likely than not that the Veteran's service-connected 
disorders resulted in long-term physical inactivity, 
increasing his risk for a cardiac event and subsequently 
causing his demise. 

In an April 2004 statement, an opining VA physician 
determined on review of the claims file that the Veteran's 
unilateral below the knee amputation during service was not 
likely associated with cardiovascular disease, contrary to 
those conditions identified under the applicable VA 
regulation. See 38 C.F.R. § 3.310(c) ("Ischemic heart 
disease or other cardiovascular disease developing in a 
veteran who has a service-connected amputation of one lower 
extremity at or above the knee or service-connected 
amputations of both lower extremities at or above the 
ankles, shall be held to be the proximate result of the 
service-connected amputation or amputations."). The 
available service treatment records also did not reveal 
hypertension that began in service, or reveal a 
cardiovascular condition caused by below the knee amputation 
or other service-connected disabilities. 

In a February 2005 decision, the Board denied the appellant's 
claim for service connection for the cause of the Veteran's 
death. She appealed this decision to the Court. 

The Court's October 2007 Memorandum Decision indicated that 
the April 2004 VA physician's opinion was not sufficiently 
comprehensive in scope to resolve the question of etiology. 
The Court found that the RO's opinion request to the VA 
examiner had asked only whether the Veteran had hypertension 
in service, or whether his below-the-knee amputation caused 
him to suffer from hypertension or other cardiovascular 
disease. The RO's inquiry according to the Court should have 
included whether the Veteran's service-connected 
disabilities, irrespective of any causal relationship to the 
hypertension or any other heart disorder, contributed 
substantially or materially to cause or hasten the Veteran's 
death. As a result, the ensuing April 2004 VA opinion was 
limited to whether the Veteran had a service-related 
cardiovascular disorder that led to his death, but did not 
inquire whether any of his service-connected disabilities 
were a contributory cause of death. 

The Board then remanded the case to the RO/AMC for a 
supplemental opinion.  The October 2008 VA physician's 
supplemental opinion (obtained from the April 2004 examiner) 
determined that the Veteran's service-connected disabilities 
were not likely principal or contributory causes of his 
death. The examiner cited again to the VA regulation on 
service connection for cardiovascular disease for unilateral 
above the knee amputation, and indicated that the regulation 
did not warrant a presumption of service connection in this 
instance. The examiner further stated that physical 
inactivity was not a major risk factor for myocardial 
infarction. He then expressed disagreement with Dr. A.M.G.'s 
finding that the Veteran had gross physical inactivity due to 
his left lower leg amputation. 

The Board again remanded the case for a medical opinion that 
was more comprehensive, with statement of an underlying 
rationale as to whether the Veteran's service-connected 
disabilities may or may not have been related to the cause of 
his death. The Board observed that while by regulation, the 
Veteran would not be presumed to have cardiovascular disease 
based on a unilateral below the knee amputation, an opinion 
was still necessary on whether this had otherwise occurred.

In a May 2009 medical opinion, the VA examiner indicated 
review of the Veteran's service-connected disabilities. The 
examiner stated that there was no compelling evidence to 
support the claim, after reviewing clinical literature 
regarding limb amputation and causal effect for cardiac 
disease. According to the examiner,         Dr. A.M.G.'s 
statement as to the Veteran's inactivity as a precursor to 
his cardiac disease was not well-supported in the claims 
file, or the literature search. There were photographs of the 
Veteran in which he appeared to be stable with a prosthesis. 
There was no evidence in the pictures or in the documentation 
that the Veteran was using any other assistive devices other 
than a prosthesis. There was no documentation in his private 
medical records describing a severe disabling condition 
regarding his left below the knee amputation. More often than 
not, his hand disability was mentioned. The examiner stated 
that many individuals who were amputees continued to live 
active productive lives so that the assumption that 
amputation limited one's ability to engage in significant 
physical activity was not well-founded. The Veteran's 
limitation in physical activities was not well described in 
the claims file.

The VA examiner observed that there was no information 
regarding the Veteran's family history of cardiac disease, 
but he did appear to be holding a cigarette in one of his 
pictures which put him at increased risk for a cardiac event 
due to tobacco use. The examiner further stated that there 
was no evidence found to support the Veteran's service-
connected conditions as a contributory cause of death. There 
was also no evidence found to support that the Veteran's 
death was otherwise related to any other incident of his 
military service. There was documentation of elevated blood 
pressures while in service that appeared to be related to 
stressful or painful situations. However, there were more 
normal blood pressure readings than abnormal. This was the 
case in the private clinical records as well. The examiner 
summarized that there was not documentation of concernable 
hypertension throughout the Veteran's records to demonstrate 
this was a significant problem or that it may have led to 
hypertensive heart disease. 

The Board finds that the competent and probative evidence as 
indicated above weighs against a causal association between 
the Veteran's service and the cause of his death. There has 
been consideration of both direct and potential contributory 
causes of death in this case, and the medical evidence does 
not show that in all likelihood that a service-connected, or 
otherwise service-related disability was a substantial or 
material cause of death.

The issue of whether a disability of service origin directly 
caused the Veteran's death has been reviewed based on all 
applicable evidence. The immediate cause of death was an 
acute myocardial infarction. The pertinent medical evidence 
does not establish that this event or any intervening 
cardiovascular disorder had its origin in service. The 
medical evidence from VA and non-VA treatment providers since 
the time of service discharge is absent mention of heart 
disease, or other cardiovascular disorder. There is no 
indication of an independent diagnosis of heart disease. 
While at least one opining physician considered physical 
inactivity to be the precursor of heart disease that 
eventually led to the Veteran's demise, this is a contention 
as to a contributory cause of death from various disabilities 
that led to inactivity, and is discussed below as a potential 
contributing cause. Absent diagnosis of atherosclerotic 
disease or other cardiac disorder, including of service 
origin, this could not be a direct cause of death. There is 
also no evidence for a diagnosis during or since service of 
hypertension. As the May 2009 VA examiner observed, the 
Veteran had a few elevated blood pressure readings during a 
treatment period in service, but otherwise had since had no 
hypertensive symptoms. To the extent a cardiovascular 
disability was a factor in the cause of the Veteran's death, 
there is no basis to indicate or suggest this was 
attributable to his service.

The Board has further considered whether there were any 
contributory causes of death that were of service origin. 
Under certain circumstances the presence of a unilateral at 
or above the knee amputation will be presumed the cause of 
cardiovascular disease, as provided under 38 C.F.R. § 
3.310(c). In the present case based upon the location of the 
amputation below the left knee the presumption would not 
apply. It follows that the service-connected amputation left 
leg below the knee would not categorically be considered a 
contributing cause of death. The fact that this presumption 
of service connection does not apply notwithstanding,             
the Veteran's service-connected disabilities have each been 
noted as to whether the competent medical evidence 
demonstrates a link between these disorders and the cause of 
the Veteran's death.

The medical opinions of record as to the question of whether 
a service-connected disability was a contributory cause of 
death are not in agreement, and require some comparative 
analysis, which is the province of the Board where competing 
medical opinions are on file. See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (the Board may consider and evaluate the 
underlying basis of an opinion on a medical question, and 
determine whether to accept such an opinion under the 
circumstances). See also Schoolman v. West, 12 Vet. App. 307, 
310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

The November 2002 statement of Dr. A.M.G. provides that the 
only identifiable risk factor in this case for coronary heart 
disease was physical activity. The physician stated it was 
conceivable that the Veteran's service-connected disabilities 
led to a state of physical activity, and concluded it was 
more likely than not that these service-connected disorders 
had a role in increasing the risk for a cardiac event.

The May 2009 VA examiner's opinion by comparison, found that 
there was no indication in clinical literature for limb 
amputation as a causal effect for cardiac disease. This 
general point aside, the examiner was unable to find 
indication of physical inactivity on the part of this 
Veteran, due in relevant part to any service-connected 
disability. According to the examiner, there was no 
documentation in any post-service treatment record describing 
such a restriction upon activity, nor could it be assumed 
that the Veteran was unable to have a physically active and 
productive life based upon his service-connected disorders. 
There was no other indication of a service-related disorder 
as a contributing cause of death.

There are one or more factors in this instance that warrant 
assignment of greater probative value to the latter opinion, 
the first being that the May 2009 VA examiner's statement is 
the more conclusive opinion. The opinion of Dr. A.M.G. is 
premised upon a conceivable link between physical inactivity 
and cardiovascular disease and is less than definitive. See 
e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical 
professional's use of equivocal terms such as "may" or 
"may not" was too speculative to constitute a definitive 
opinion on issue of causation). The May 2009 VA opinion 
further clearly considered all potentially relevant service-
connected disabilities including the possible effect of 
absence of hand mobility and the Veteran's overall physical 
state. The opinion further cites to instances of 
documentation from the claims file, as well as absence of any 
medical evidence to support the conclusion that the Veteran 
had restrictions upon physical activity due to service-
connected disabilities at the level that would require him to 
essentially be sedentary. 

The thoroughness of review of the record is a key factor in 
the determination of probative value of a medical opinion. 
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Boggs v. 
West, 11 Vet. App. 334, 340 (1998). The statement of the May 
2009 also identified another common risk factor for heart 
disease in this case of tobacco use, and the presence of 
which cannot provide a basis for service connection under VA 
law. See 38 U.S.C.A. §§ 1103; 38 C.F.R. § 3.300(a). It 
warrants mention that the opinion of another VA examiner in 
April 2004, while not supported by the same detailed 
rationale, still offers the consistent finding that the 
Veteran's unilateral below the knee amputation during service 
was not likely associated with the development of 
cardiovascular disease. 

Based upon the above, the Board will accord a higher level of 
probative value to the opinion provided by the May 2009 
examiner. See Elkins, 5 Vet. App. at 478. See also Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). The most 
probative evidence therefore weighs against the assertion 
that a service-connected disorder had the role of a 
contributory cause of the Veteran's death. In addition, there 
is no indication that apart from consideration of the 
Veteran's service-connected disabilities, any other disorder 
with a relationship to the cause of death originated during 
service. 

According to this review of the medical evidence of record, 
as well as absence of a direct or underlying cause of death 
related to an incident of service, the competent evidence 
preponderates against this claim. The Board has also taken 
into account the appellant's own assertions in adjudicating 
this claim. However, as a layperson without the requisite 
background and training her statements as to medical 
causation are not dispositive, and require consistent medical 
evidence. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

For these reasons, the Board is denying the claim on appeal 
for service connection for the cause of the Veteran's death. 
The preponderance of the evidence is unfavorable on this 
claim, and hence the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also 
Gilbert v. Derwinski,             1 Vet. App. 49, 55 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


